Citation Nr: 0212183	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-00 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
loss of use of both lower extremities. 

2.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.

3.  Entitlement to an automobile or other conveyance and 
necessary adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active service from July 1956 to February 
1960 and from September 1962 to August 1979.  His claims came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the 
benefits sought on appeal.  In October 2000, the Board 
remanded the matter for additional development.  The 
development has been accomplished, and the matter is again 
before the Board.  

During the development at the RO, the RO added and advanced 
on appeal the issue of entitlement to special monthly 
compensation based on the loss of use of both lower 
extremities, as that issue was noted by the RO to be 
inextricably intertwined with the issues under appeal.


FINDINGS OF FACT

1.  Service connection is currently in effect for 
hypertensive heart disease with congestive heart failure and 
pedal edema, rated as 100 percent disabling, peripheral 
vascular disease of the right and left lower extremities with 
postoperative varicose veins, rated as 60 percent disabling 
for each extremity, post-traumatic stress disorder, rated as 
50 percent disabling, chronic liver disease, rated as 30 
percent disabling, and hearing loss of the left ear, rated as 
noncompensably (zero percent) disabling.  A combined 100 
percent rating has been in effect since May 1999.  

2.  The competent and probative evidence of record 
demonstrates that, as a result of his service-connected 
disabilities, the veteran has lost the use of his lower 
extremities and is precluded from walking without the aid of 
a wheelchair.

3.  It is at least as likely as not that the veteran has lost 
the use of his lower extremities due to service-connected 
disability, such that he would be equally well-served by an 
amputation below each knee with use of a suitable prosthetic 
appliance.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation based on the loss of use of both legs at a level 
preventing natural knee action are met.  38 U.S.C.A. 
§ 1114(m) (West 1991); 38 C.F.R. §§ 3.350, 4.63 (2001).

2.  The criteria for entitlement to special monthly 
compensation based on the loss of use of the lower 
extremities are met.  38 U.S.C.A. § 1114(l) (West 1991); 38 
C.F.R. §§ 3.350, 4.63 (2001).

3.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and/or adaptive equipment 
for an automobile are met.  38 U.S.C.A. §§ 1114, 3901, 3902 
(West 1991); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2001).

3.  The criteria for entitlement to a certificate of 
eligibility for specially adapted housing are met.  38 
U.S.C.A. § 2101 (West 1991); 38 C.F.R. § 3.350, 3.809 (2001).

4.  Entitlement to a certificate of eligibility for a special 
home adaptation grant is precluded as a matter of law.  38 
U.S.C.A. § 2101; 38 C.F.R. § 3.809a (2001); Sabonis v. Brown, 
6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

As a preliminary matter, by virtue of the Statement of the 
Case, Supplemental Statements of the Case, and Board remand 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relative 
to his claim has been obtained and associated with the claims 
folder.  VA examinations were conducted during the appeal 
period, and specifically two specialty examinations were 
conducted as directed in the October 2000 Board remand. 
Copies of all of these reports have been associated with the 
file.  Under these circumstances, the veteran has been made 
aware of the information and evidence needed to substantiate 
the claims, and there is no reasonable possibility that 
further assistance to the veteran will aid in substantiating 
his claim.  For these reasons, further development is not 
warranted to comply with the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail. The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

When service-connected disability results in anatomical loss 
or loss of use of both legs with complications, or loss at a 
level preventing natural knee action, such disability 
warrants special monthly compensation pursuant to 38 U.S.C.A. 
§ 1114(m); 38 C.F.R. § 3.350 (c) (2001).  

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. §§ 
3901, 3902; 38 C.F.R. § 3.808.  Adaptive equipment which is 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's safety shall be provided.  38 
U.S.C.A. § 3902(b)(1).  The term adaptive equipment includes 
that special equipment necessary to assist the eligible 
person to get into and out of the vehicle.  38 U.S.C.A. 
§ 3901.

In the present appeal, the veteran is also seeking 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing and/or a special home 
adaptation grant.  He essentially contends that his service-
connected disabilities have rendered him so disabled that he 
is unable to walk and that he requires a wheelchair.  For the 
reasons that follow, the Board agrees with the veteran.  

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2001).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a.

The Board will first review the pertinent medical evidence.

In this case, service connection has been established for 
hypertensive heart disease with congestive heart failure and 
pedal edema, rated as 100 percent disabling, peripheral 
vascular disease of the right and left lower extremities with 
postoperative varicose veins, rated as 60 percent disabling 
for each extremity, post-traumatic stress disorder, rated as 
50 percent disabling, chronic liver disease, rated as 30 
percent disabling, and hearing loss of the left ear, rated as 
noncompensably (zero percent) disabling.  A combined 100 
percent rating has been in effect since May 1999.  The Board 
remanded the case in October 2000 in order to obtain medical 
evidence to determine whether the veteran currently 
experiences loss of use of one or both lower extremities or 
feet as a result of these disabilities as defined in 38 
C.F.R. §§ 3.808, 3.809, 3.350.  As noted in the remand, the 
record contained various opinions as to the veteran's 
residual abilities.  A July 1998 VA examination report noted 
that the veteran was wheelchair bound and unable to stand on 
his own.  It was also noted in the record, however, that he 
was able to walk 10 to 20 feet.  At a VA neurological 
examination in August 1998, the veteran reported trouble 
walking because of lack of sensation in both legs.  VA 
examinations performed in 1999 report inconsistent findings.  
An August 1999 VA arteries/veins examination report noted 
that both legs were numb and painful while walking, thereby 
requiring the use of a wheelchair most of the time.  At a VA 
heart examination, however, the examiner indicated that the 
veteran was unable to walk because of arterial and venous 
insufficiency.  

In light of these findings, the veteran was afforded 
cardiology and neurological examinations.  The examiners were 
to include medical opinions as to whether any of the 
veteran's service-connected disabilities meets the regulatory 
criteria set forth in 38 C.F.R. §§ 3.808, 3.809, 3.350(a)(2). 

VA examinations were conducted in December 2000.  During the 
cardiovascular examination, the veteran's history of 
congestive heart failure and complications were noted in 
detail.  It was also noted that his functional capacity was 
markedly impaired mainly due to a combination of severe 
arthritis and heart disease from hypertension.  Examination 
revealed the lower extremities to have diminished peripheral 
pulses on both sides, with dorsalis pedis and posterior 
tibial diminished on the left and absent on the right.  There 
were varicosities on the right side below the knee.  There 
was bluish toe coloration and poor capillary filling.  The 
diagnosis was hypertension with hypertensive heart disease 
and chronic congestive heart failure, ischemic heart disease 
with old myocardial infarction with chronic stable angina 
pectoris, hyperlipidemia, severe arthritis involving the left 
hip and several major joints of both knees, hips and back, 
varicose veins of the right leg, peripheral vascular disease 
(PVD) with diminished arterial pulsation in both lower 
extremities, possible chronic obstructive pulmonary disease.  
The examiner found the veteran to be more or less totally 
disabled due to a combination of factors including congestive 
heart failure, hypertension, cardiomegaly, and arthritis.  It 
was felt that the veteran required a 'significant amount of 
assistance and help' to do daily activities.  After follow-up 
tests, the examiner further opined that the peripheral 
arterial vascular disease was a contributing factor to the 
veteran's disability.  

The veteran was also afforded a VA neurological examination 
for peripheral vascular diseases in December 2000.  The 
veteran complained of an at least five year difficulty with 
walking which had progressively worsened.  It was noted that 
over the last two years he could not stand up and transfer 
without help.  He was unable to feel his legs and on standing 
could not hold his weight.  He got severe pain if he tried to 
walk without help.  He had recently had a hip replacement on 
the left.  There was no range of motion of that hip.  There 
was lack of sensation and numbness below the knees.  Also, 
his post-traumatic stress disorder (PTSD), PVD heart disease, 
and liver disease were noted.  Examination revealed that, in 
the legs, all sensation modalities were severely decreased 
below the knees.  It was noted that the veteran could 
essentially not feel his feet.  Reflexes were hypoactive in 
the knees and absent in the ankles.  Plantar responses were 
neutral.  There was great limitation of motion, barely a few 
degrees, in the left hip secondary to pain.  The knees and 
ankles have probable normal passive range of motion, however, 
there was reported knee pain if the veteran stood up.  As for 
PVD findings, there was evidence of significant venous 
insufficiency in both legs, The only pulse felt was the right 
pedal pulse.  No tibial, popliteal or left pedal pulse was 
felt.  The veteran was only able to stand up with help and 
transfer a few steps.  The examiner felt the veteran's 
trouble with walking was multifactorial in origin and 
included significant peripheral neuropathy, inability to feel 
his feet with significant sensory deficit.  The etiology of 
that was vascular insufficiency.  Also noted as related to 
vascular insufficiency was ethanol abuse, also related to 
service connected PTSD and liver disease.  Also noted to 
contribute to difficulty walking was the hip arthritis and 
that was related to degenerative joint disease certainly 
possible related to his duties as a parachute jumper for 
years in service.  The examiner opined that the veteran 
needed a scooter or motorized wheelchair to ambulate and that 
he needed his home prepared to use the scooter in the home 
and also a vehicle or van prepared to transport the scooter 
safely. 

An additional statement from the veteran's wife indicates 
that he could not walk.  Further, the veteran submitted a 
certificate of medical necessity from the Department of 
Health and Human Service, Health Care Financing 
Administration, for a power operated vehicle.  This was dated 
by a physician in October 2000.  Other equipment receipts 
included one for a hydraulic lift for a truck and one for an 
elevating toilet, both dated in October 2000.  

While the earlier, less specific medical evidence, 
particularly the aforementioned 1999 and 1998 VA 
examinations, cast some doubt as to whether the veteran 
actually has the "loss of use" of both extremities as defined 
by the pertinent regulations, the evidence does strongly 
suggest that the veteran has extreme difficulty with 
ambulation due to multiple service-connected disabilities 
affecting his lower extremities including peripheral vascular 
disease, heart disease, and liver disease, and utilizes a 
wheelchair at almost all times.  The VA cardiovascular 
examiner in December 2000 reported that the veteran could not 
stand without assistance, that he was mostly confined to a 
motorized wheelchair, and that he was more or less totally 
disabled due to his combination of heart problems, arthritis 
and PVD.  Further, the VA neurologist reported that same 
month that the veteran needed a wheelchair or scooter to 
ambulate, that he was totally disabled and that, 
significantly, he had no feeling in his feet due to service-
connected disability.  It was noted, based on testing the 
popliteal, tibial pulses, almost all of which were absent, 
that the veteran had no sensory ability below his knees.  

This information from these last two post-BVA remand 
examinations is wholly consistent with the majority of the 
favorable earlier evidence indicating the veteran was 
precluded from the use of his lower extremities due to 
service-connected disability.  In short, all reasonable doubt 
in this regard has been construed in favor of the veteran, 
and the Board concludes that the criteria for "loss of use" 
of both lower extremities are met.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. at 49.  Accordingly, 
special monthly compensation based on the loss of use of both 
lower extremities is warranted.  The Board finds this to also 
encompass loss of use at the 38 U.S.C.A. § 1114(m) level.  

Likewise, as set forth above, since the evidence demonstrates 
that the veteran has loss of use of the lower extremities due 
to his service-connected disabilities, the Board finds that 
the weight of the evidence supports the claim for assistance 
in acquiring an automobile or other conveyance and for 
adaptive equipment.

The record contains medical evidence indicating that the 
veteran's service-connected disabilities cause him to 
essentially experience a loss of use of his lower 
extremities, in that locomotion is for the most part 
precluded without the aid of a wheelchair, leg braces, or a 
cane.  See 38 C.F.R. § 3.809(b)(1), (d).  In short, again 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the requirements for specially adapted 
housing have also been met.

Because the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the veteran is precluded by regulations from 
receiving a special home adaptation grant.  See 38 C.F.R. 
§ 3.809a.  The Court has held that "where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim of entitlement to a special home adaptation 
grant must be denied as a matter of law.


ORDER

Special monthly compensation based upon the loss of use of 
the lower extremities is granted.

A certificate of eligibility for assistance in acquiring an 
automobile or other conveyance and adaptive equipment is 
granted.

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.

Entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation is denied as a matter of 
law.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


